Citation Nr: 0217002	
Decision Date: 11/25/02    Archive Date: 12/04/02

DOCKET NO.  01-02 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUES

1.  Evaluation of bilateral hearing loss, rated as 0 percent 
disabling from October 2, 2001.

2.  Evaluation of otitis media, rated as 0 percent disabling 
from February 1, 2000.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A. Masterson, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1977 to 
July 1980.  He also had 19 years, six months, and nine days 
of active service prior to October 27, 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  RO rating decision dated in June 
2000 which, among other things, granted service connection 
for bilateral otitis media, and assigned a noncompensable 
disability rating from February 1, 2000.  In its June 2000 
RO rating decision, the RO also denied service connection 
for left ear hearing loss.  In a subsequent RO rating 
decision issued in June 2002, the RO granted service 
connection for bilateral hearing loss, and assigned a 
noncompensable disability rating from October 2, 2001.  This 
rating action is also on appeal.  

Besides the issues listed above, the following issues were 
developed for appellate review following the June 2000 
rating decision:  entitlement to service connection for a 
stomach condition, entitlement to service connection for a 
left elbow condition, entitlement to service connection for 
a neck condition, entitlement to service connection for a 
right knee condition, and entitlement to a higher initial 
disability rating for hemorrhoids.  The Board notes at a 
September 2002 hearing, the veteran withdrew his appeal as 
to these five issues.  38 U.S.C.A. § 7105(d) (West 1991); 
38 C.F.R. § 20.204 (2002).  Consequently, the only issues 
remaining on appeal are the claim of entitlement to a higher 
initial disability rating for bilateral hearing loss and the 
claim of entitlement to a higher initial disability rating 
for bilateral otitis media.

The United States Court of Appeals for Veterans Claims 
(Court) has held that an appeal from original awards, such 
as the veteran's, do not raise the question of entitlement 
to an increased rating, but instead are appeals of the 
original ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  Consequently, the Board has characterized the 
rating issues on appeal as claims for higher evaluations of 
original awards.  


FINDINGS OF FACT

1.  The veteran manifests Level I hearing loss in his right 
and left ears. 

2.  The veteran's service-connected otitis media is 
manifested by drainage from both ears.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.85 (Diagnostic Code 
6100) (2002). 

2.  The criteria for an assignment of an initial disability 
rating of 10 percent for bilateral otitis media have been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§  4.1, 
4.3, 4.7, 4.87 (Diagnostic Code 6200) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that disability evaluations are 
determined by the application of a schedule of ratings, 
which is in turn based on the average impairment of earning 
capacity caused by a given disability.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1 (2002).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2002).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).  When, after careful 
consideration of all the evidence of record, a reasonable 
doubt arises regarding the degree of disability, such doubt 
shall be resolved in favor of the claimant.  38 C.F.R. 4.3 
(2002).

In cases where the original rating assigned is appealed, 
consideration must be given to whether the veteran deserves 
a higher rating at any point during the pendency of the 
claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Because 
the veteran has appealed from initial awards, consideration 
will be given to whether a compensable evaluation for 
bilateral hearing loss was warranted for any period of time 
during the pendency of his claim.  In addition, 
consideration will be given as to whether a compensable 
evaluation for bilateral otitis media was warranted for any 
period of time during the pendency of his claim. 

When the record reflects that the veteran has multiple 
problems because of service-connected disability, evaluation 
of the "same disability" or the "same manifestation" under 
various diagnoses is to be avoided, but it is nevertheless 
possible for a veteran to have "separate and distinct 
manifestations" from the same injury, permitting separate 
disability ratings.  Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).  The critical element is that none of the 
symptomatology for any of the conditions is duplicative or 
overlapping with the symptomatology of the other conditions.  
Id.

Hearing Loss

The Ratings Schedule provides a table for rating purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, established by a state-
licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
puretone threshold average which is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  38 C.F.R. § 4.85 (2002).  Table VII is used to 
determine the percentage evaluation by combining the Roman 
numeral designations for hearing impairment of each ear.  
The horizontal row represents the ear having the poorer 
hearing and the vertical column represents the ear having 
the better hearing.  Id.  

Table VIa is used when the examiner certifies that the use 
of speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 
38 C.F.R. § 4.86.  38 C.F.R. § 4.85(c) (2002).  When the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each 
ear will be evaluated separately.  38 C.F.R. § 4.86(a) 
(2002).  When the puretone threshold is 30 decibels or less 
at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  38 C.F.R. § 4.86(b) (2002).

Pertinent case law provides that the assignment of 
disability ratings for hearing impairment are to be derived 
by the mechanical application of the Ratings Schedule to the 
numeric designations assigned after audiometry evaluations 
are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 
(1992).

In the veteran's case,  the veteran's service medical 
records indicate that the veteran had complained of hearing 
loss in both ears in August 1962.  Audiological evaluations 
were performed in November 1963, December 1963, July 1966, 
October 1968, June 1972, September 1972, June 1975, and in 
August 1977.  A May 1980 examination report shows that the 
veteran was diagnosed with bilateral high frequency hearing 
loss.  Because these evaluations do not indicate that they 
were performed by a state-licensed audiologist who performed 
a Maryland CNC test and a puretone audiometry test, these 
evaluations are inapplicable for rating purposes.  See 
38 C.F.R. § 4.85(a). 

Private medical records dated in February 1991 indicate that 
the veteran had puretone thresholds in the right ear of 20 
decibels at 1000 Hertz, 30 decibels at 2000 Hertz, 65 
decibels at 3000 Hertz, and 60 decibels at 4000 Hertz.  The 
veteran's puretone average was 44 decibels in the right ear.  
His speech recognition score was 96 percent in the right 
ear.  In the left ear, the veteran had puretone thresholds 
of 20 decibels at 1000 Hertz, 15 decibels at 2000 Hertz, 30 
decibels at 3000 Hertz, and 45 decibels at 4000 Hertz.  The 
veteran's puretone average was 28 decibels and his speech 
recognition score was 96 percent in the left ear.  
Regardless, this evaluation report does not indicate that 
the Maryland CNC test was performed.  The Board notes that 
the examination report did not include a certification by 
the Chief of the Audiology Clinic or by the examiner that 
the speech discrimination test was inappropriate.  38 C.F.R. 
§ 4.85 (c).  Therefore, Table VIa does not apply under 
38 C.F.R. § 4.85 (c).  Id.  Therefore, these findings are 
ultimately inapplicable for rating purposes.  

The veteran was afforded a VA audiogram in October 2000.  
However, the VA treatment facility indicated that its 
results were not to be used for rating purposes.  

The veteran was afforded a VA audiological evaluation in 
October 2001.  The veteran had puretone thresholds in the 
right ear of 20 decibels at 1000 Hertz, 35 decibels at 2000 
Hertz, 45 decibels at 3000 Hertz, and 65 decibels at 4000 
Hertz.  His puretone average was 41 decibels and he had a 
CNC speech recognition score of 96 percent.  In the left 
ear, the veteran had puretone thresholds of 20 decibels at 
1000 Hertz, 15 decibels at 2000 Hertz, 30 decibels at 3000 
Hertz, and 50 decibels at 4000 Hertz.  His puretone average 
was 29 decibels and he had a speech recognition score of 96 
percent in the left ear.  

Applying these test results to 38 C.F.R. § 4.85, Table VI 
(2002), the veteran has a numeric designation of Level I for 
the right ear (0 to 41 percent average puretone decibel 
hearing loss, with between 92 to 100 percent speech 
discrimination).  The veteran had a numeric designation of 
Level I in the left ear (0 to 41 percent average puretone 
decibel hearing loss, with between 92 to 100 percent speech 
discrimination).  Entering the category designations for 
each ear into Table VII produces a disability percentage 
evaluation of 0 percent, or noncompensable.  

The Board notes that the examination report did not include 
a certification by the Chief of the Audiology Clinic or by 
the examiner that the speech discrimination test was 
inappropriate.  38 C.F.R. § 4.85 (c).  Therefore, Table VIa 
does not apply under 38 C.F.R. § 4.85 (c).  Id.  

The Board has also considered 38 C.F.R. § 4.86.  However, 
the Board notes that the veteran did not exhibit a puretone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) of 55 decibels or more, nor did 
he display 30 decibels or less at 1000 Hertz, with a 
puretone threshold of 70 decibels or more at 2000 Hertz.  As 
such, 38 C.F.R. § 4.86 (2002) does not apply. 

As explained above, the evidence reflects that, for VA 
rating purposes, the veteran has Level I hearing in the 
right ear and Level I hearing in the left ear.  The point 
where these hearing levels intersect on Table VII results in 
a noncompensable rating.  Therefore, the preponderance of 
the evidence is against the veteran's claim for a 
compensable evaluation for bilateral hearing loss.

In the veteran's case, the objective medical evidence simply 
has not shown that his service-connected bilateral hearing 
loss has increased to a compensable level.  The veteran's 
contentions alone are insufficient to establish entitlement 
to an increased evaluation for bilateral hearing loss as the 
disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule.  See 
Lendenmann, supra.  Here, the mechanical application clearly 
establishes a noncompensable rating for bilateral hearing 
loss.  This is true throughout the pendency of the veteran's 
claim-from October 2, 2001.  See Fenderson, supra.

Otitis Media

In the veteran's case, the pertinent evidence of record 
includes the veteran's service medical records which 
indicate that from November 1958 to November 1961, the 
veteran had drainage from both ears.  He was diagnosed with 
external otitis and otitis media, bilateral, with 
perforation. 

Service medical records also indicate that a tympanoplasty 
was performed on the right ear in February 1962, and a 
mastoidectomy was performed in the left ear in August 1962.  
It was noted that the veteran had otitis media, suppurative, 
chronic, bilateral.  

Service medical records report that in June 1966, the 
veteran received treatment for a seizure he had had after 
sleeping in an unventilated room with an open barbecue stand 
for heat.  It was reported that the veteran had had some 
dizziness.  It was noted that the serous drainage from the 
tympanoplasties had increased considerably.  As the otitis 
media cleared, the veteran's symptoms improved.  The veteran 
was diagnosed with an epileptic seizure and otitis media, 
acute, serous, organism undetermined.  

Service medical records show that in January 1976, the 
veteran had had a seizure and had passed out after being 
administered a penicillin shot.  The examiner noted that 
this was thought to be orthostatic.  The examiner also noted 
a recurrence of headaches and diplopia due to an ear 
infection.  In July 1976, the veteran had a mild headache 
and slight persisting diplopia.  He had drainage from the 
right ear.  He was diagnosed with bilateral serous otitis, 
mild. 

Private medical records dated in February 1991 indicate that 
the veteran had no dizziness.  In April 1991, the veteran 
was diagnosed with tinnitus and otitis externa in the right 
ear.  In November 1995, the veteran complained of dizziness.  
Upon examination, the veteran had some spurring of the 
tympanic membrane in the right ear.  The left ear was 
without obvious infections.  It was noted that the veteran 
had dizziness with a history of ear problems.  

Private medical records dated in February 1998 indicate that 
the veteran had right external otitis and purulent material 
in the right ear.  In October 1998, the veteran's right ear 
had some pus.  He was diagnosed with chronic otitis media 
without a perforated right tympanic membrane.  In November 
1998, the veteran had some mucoid discharge in the right 
ear.  He was diagnosed with chronic otitis media in the 
right ear with perforation.  In December 1999, it was noted 
that the veteran had chronic mild yellow drainage from the 
right ear.  

VA treatment records indicate that the veteran complained of 
vertigo and draining in his right ear in August 2000.  His 
right ear had erythema.  He was diagnosed with otitis media.  
In September 2000, the veteran had chronic otorrhea in the 
right ear.  The left ear was without infection.  It was 
noted that in October 2000, the veteran had significant 
cholesteatoma in the right ear.  

A VA CT scan was performed in October 2000.  The veteran had 
a thickened tympanic membrane in the right ear most likely 
from chronic inflammation or developmental problems.  In the 
left ear, a soft tissue density partially opacified the 
posterior aspect of the mastoid antrum with surrounding bone 
demineralization.  The examiner noted that the finding may 
have been the result of chronic inflammation, while 
cholesteatoma was less likely.  The veteran was diagnosed 
with a thickened tympanic membrane mostly likely from 
chronic inflammation in the right ear. 

VA treatment records dated in May 2001 indicate that the 
veteran complained of thin otorrhea in the right ear.  He 
was diagnosed with otitis externa in the right ear.  

The veteran was afforded a VA examination in October 2001.  
He gave a history of bilateral tinnitus.  Upon examination, 
both tympanic membranes were somewhat scarred and thickened.  
There was no evidence of active infection in either ear.    

Private medical records indicate that the veteran had 
drainage from the right ear in September 2002.  Upon 
examination, the veteran's left ear was open and clear 
without infection.  The right ear was filled with pus and 
squamous debris.  The veteran had an anterior perforation, 
which was somewhat ragged, with pus coming through the 
perforation.  

The veteran testified at a hearing in September 2002.  The 
veteran reported that he primarily had drainage from his 
right ear once or twice per month.  He reported that the 
drainage tended to last for a full week.  He complained of 
tinnitus.  He indicated that he had had problems with 
earaches, infection, and drainage, mostly in his right ear.  
He also reported that he had had headaches above both of his 
ears.  He stated that he had no real daily functional 
limitations because he tended to work by himself and because 
he had limited social functions.  

In the veteran's case, under such circumstances, and 
granting the veteran the benefit of the doubt in this 
matter, the Board concludes that the veteran's adverse 
symptomatology more closely meets the criteria for a 10 
percent disability rating for otitis media.  Consequently, a 
higher initial rating is warranted.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.3, 4.87 (Diagnostic Code 6200) (2002).  The 
Board finds that such a rating is warranted since the award 
of service connection-February 1, 2000.  Fenderson, supra. 

The veteran's bilateral otitis media has been rated as 
noncompensable under 38 C.F.R. § 4.87, Diagnostic Code 6200 
(2002).  Under Diagnostic Code 6200, chronic suppurative 
otitis media during suppuration or with aural polyps 
warrants a 10 percent disability rating.  The maximum 
schedular rating for otitis media is 10 percent.  38 C.F.R. 
§ 4.87 (Diagnostic Code 6200) (2002).  A note to this 
diagnostic code indicates that hearing impairment, and 
complications such as labyrinthitis, tinnitus, facial nerve 
paralysis, or bone loss of skull, should be evaluated 
separately.  Id.

In the veteran's case, although cholesteatoma was only noted 
a few times, the medical evidence of record clearly 
indicates that the veteran has had frequent drainage 
associated with his otitis media.  Therefore, granting the 
veteran the benefit of the doubt, and because the veteran 
appears to experience drainage more often than not, a 10 
percent rating is warranted for otitis media under 38 C.F.R. 
§ 4.87 (Diagnostic Code 6200).  The veteran would not be 
entitled to a rating in excess of 10 percent under 
Diagnostic Code 6200 because 10 percent is the maximum 
evaluation allowable under this Diagnostic Code.  38 C.F.R. 
§ 4.87 (Diagnostic Code 6200).  

No basis exists for a higher schedular rating under another 
Diagnostic Code, nor is there any basis for a separate 
rating under another Diagnostic Code for the veteran's 
symptomatology associated with his otitis media.  See 
Esteban, supra.  The record indicates that the veteran has 
complained of occasional vertigo.  VA regulations indicate 
that labyrinthitis can sometimes be a manifestation of 
chronic otitis media, see Note at 38 C.F.R. § 4.87, 
Diagnostic Code 6200 (2002), and medical references indicate 
that vertigo can sometimes be attributed to diseases of the 
inner ear.  See, e.g., Dorland's Illustrated Medical 
Dictionary 1820 (28th ed. 1994).  Under Diagnostic Code 6204 
(peripheral vestibular disorders), occasional dizziness 
warrants a 10 percent disability rating.  Dizziness and 
occasional staggering warrants a 30 percent disability 
rating.  Objective findings supporting the diagnosis of 
vestibular disequilibrium are required before a compensable 
evaluation can be assigned under this code.  Hearing 
impairment or suppuration shall be separately rated and 
combined.  38 C.F.R. § 4.87 (Diagnostic Code 6204) (2002).  
In the veteran's case, although dizziness and vertigo were 
noted several times in the record, the RO has not 
specifically recognized such problems as service connected.  
In fact, dizziness was noted at least twice in the record in 
relation to the veteran's seizures.  Therefore, a rating in 
excess of 10 percent under Diagnostic Code 6204 is not 
warranted.  .

The Board also notes that although tinnitus was reported 
several times in the record, in the June 2002 rating 
decision, the RO granted a separate rating for tinnitus and 
assigned an evaluation of 10 percent effective February 1, 
2000.  This issue is not before the Board.  

The veteran also complained of having headaches associated 
with his otitis media. It is not clear from the medical 
evidence that headaches are a complication of his otitis 
media.  Nevertheless, in order to receive a 10 percent 
evaluation, there must be characteristic prostrating attacks 
averaging one in two months over the last several months.  
38 C.F.R. § 4.124a (Diagnostic Code 8100) (2002).  In the 
veteran's case, the evidence of record does not suggest that 
the veteran suffers from such prostrating attacks.  

Therefore, based upon a review of the evidence of record, 
the Board finds that the veteran's bilateral otitis media is 
best characterized by the criteria for a 10 percent rating 
under 38 C.F.R. § 4.87, Diagnostic Code 6200.  This is true 
throughout the pendency of the claim.  See Fenderson, supra. 

Extraschedular Considerations

Additionally, the evidence does not show an exceptional or 
unusual disability picture as would render impractical the 
application of the regular schedular rating standards.  See 
38 C.F.R. § 3.321 (2002).  The current evidence of record 
does not demonstrate that the veteran's disabilities have 
resulted in frequent periods of hospitalization or in marked 
interference with employment.  38 C.F.R. § 3.321.  It is 
undisputed that the symptoms he experiences have an adverse 
effect on employment, but it bears emphasis that the 
schedular rating criteria are designed to take such factors 
into account.  The schedule is intended to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate 
to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1.  
However, in this case, although the veteran experiences 
symptomatology associated with his hearing loss and otitis, 
the schedular criteria take such factors into account.  
Given the lack of evidence showing unusual disabilities not 
contemplated by the rating schedule, the Board concludes 
that a remand to the RO for referral of either issue to the 
VA Central Office for consideration of an extraschedular 
evaluation is not warranted.  

Veterans Claims Assistance Act of 2000

Finally, the Board acknowledges that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)) was 
recently enacted.  A discussion of the pertinent VCAA and 
regulatory provisions follows. 

The VCAA, among other things, modified VA's duties to notify 
and to assist claimants by amending 38 U.S.C.A. § 5103 
("Notice to claimants of required information and evidence") 
and adding 38 U.S.C.A. § 5103A ("Duty to assist claimants").  
First, the VCAA imposed obligations on the agency when 
adjudicating veterans' claims.  With respect to the duty to 
notify, VA must inform the claimant of information "that is 
necessary to substantiate the claim" for benefits (codified 
as amended at 38 U.S.C.A. § 5103).  Second, 38 U.S.C.A. 
§ 5103A sets out in detail the agency's "duty to assist" a 
claimant in the development of claims for VA benefits.  The 
new § 5103A provides in part that the Secretary shall make 
reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for 
VA benefits.  38 U.S.C.A. § 5103A(a)(1) (West Supp. 2002).  

The required notice must inform the applicant of any 
information necessary to complete the application.  The 
purpose of the first notice is to advise the claimant of any 
information, or any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  In this case, the veteran's application is 
complete.  There is no outstanding information required, 
such as proof of service, type of benefit sought, or status 
of the veteran, to complete the application.  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002).  The amended "duty to notify" 
requires the Secretary to notify a claimant of which portion 
of the information and evidence, if any, is to be provided 
by the claimant and which portion, if any, will be obtained 
by the Secretary on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002); 38 C.F.R. § 3.159(b) (2002); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In those cases where notice is provided to the claimant, a 
second notice is to be provided to advise that if such 
information or evidence is not received within one year from 
the date of such notification, no benefit may be paid or 
furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West Supp. 2002).  In addition, 
38 C.F.R. § 3.159(b) details the procedures by which VA will 
carry out its duty to provide notice.  

The Board finds that VA has complied with the notice 
requirements contained in § 5103(a).  From the outset, the 
RO has informed the veteran of the grounds on which the RO 
decided the claims and of the elements necessary to be 
granted the benefits sought.  This is evidenced by the 
rating actions of June 2000 and June 2002, the statement of 
the case issued in November 2000, the supplemental statement 
of the case issued in June 2002, and a September 2001 letter 
from the RO, that informed him of the applicable laws and 
regulations.  Specifically, these documents show that the RO 
notified the veteran of the development of his claims, the 
type of evidence needed to prove his claims, and of which 
evidence, if any, would be obtained by the veteran, and which 
evidence, if any, would be retrieved by VA.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002).  These documents also show that 
VA has provided the veteran with a recitation of the 
pertinent statutes and regulations, and discussion of the 
application of each to the evidence.  In summary, the Board 
finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 and newly promulgated 
38 C.F.R. § 3.159(b).

The Board also notes that the VCAA's duty-to-assist 
provision under 38 U.S.C.A. § 5103A has been fulfilled.  The 
VCAA sets forth several duties for VA in those cases where 
there is outstanding evidence to be obtained and reviewed in 
association with a claim for benefits.  In this case, 
however, there is no outstanding pertinent evidence to be 
obtained, either by VA or the veteran. The Board notes that 
the RO has obtained VA and private treatment records 
pertinent to the issues on appeal.  Although the veteran 
reported in his January 2001 VA Form 9 that he had received 
treatment from a VA Medical Center in El Paso, Texas, he did 
not indicate whether these treatment records were pertinent 
to the issues on the appeal.  Regardless, the veteran 
indicated that the El Paso VA Medical Center was unable to 
locate his medical records.  Additionally, the Board notes 
that the RO scheduled the veteran for a VA examination to 
evaluate his disabilities.  Consequently, given the standard 
of the new regulation, the Board finds that VA did not have 
a duty to assist that was unmet.

The veteran has not alleged that there is any outstanding 
pertinent evidence that would support his contentions, other 
than that already requested of him.  After a review of the 
evidence, the Board is not aware of any such evidence and 
concludes that VA has complied with the duty-to-assist 
requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c)-(e).  Therefore, the Board finds that further 
action to comply with these new requirements is not 
necessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426,430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).


ORDER

The appeal for an initial compensable disability rating for 
bilateral hearing loss is denied.

A 10 percent rating for otitis media from February 1, 2000, 
is granted, subject to the laws and regulations governing 
the award of monetary benefits.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

